Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
 
EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

withdrawn because in light of the recent amendment to claims, Applicants’ arguments, regarding the knowledge available to one of skill in the art with regard to the structure and function of apolipoproteins and alpha-helices (see supplemental references Borhani et al. which teach the crystal structure of human apolipoprotein, in addition to Segrest et al., Li et al., and Mendez et al.; and Applicants’ arguments specifically on pages 7-10), are found persuasive.  

Claims 1-6, 8-15, 17 and 19 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Filippis et al. (Enhanced Protein Thermostability by Ala → Aib Replacement, Biochemistry 1998, 37, 1686-1696, previously cited in the office action dated 03/04/2020) teach that the introduction into peptide chains of R-aminoisobutyric acid (Aib) has proven to stabilize the helical structure in short peptides by restricting the available range of polypeptide backbone conformations (see abstract), the Examiner has found no teaching or suggestion in the prior art directed to a synthetic apolipoprotein configured to bind lipids to form lipoproteins comprising: a plurality of helical segments each having a primary structure configured to form an alpha helix secondary structure, wherein at least one helical segment of the plurality of helical segments comprises a plurality of hydrophobic amino acids and a plurality of hydrophilic o+xo where io is a recurring position of a hydrophobic amino acid of plurality of hydrophobic amino acids in the primary structure and xo is a number of amino acids in the helical segment between a first occurrence and a second occurrence of the recurring position io, and the plurality of hydrophilic amino acids is positioned in the primary structure with a periodicity ii;+xi; where ii is a recurring position of a hydrophilic amino acid of the plurality of hydrophilic amino acids in the primary structure and xi is a number of amino acids in the helical segment between a first occurrence and a second occurrence of the recurring position ii and wherein xo and xi are independently any integer number from 3 to 9.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.

Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


	
	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656